Citation Nr: 0407957	
Decision Date: 03/26/04    Archive Date: 04/01/04

DOCKET NO.  03-08 745A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an effective date earlier than July 29, 
2001, for the grant of entitlement to service connection for 
the cause of the veteran's death.

2.  Entitlement to accrued benefits.


ATTORNEY FOR THE BOARD

James A. Frost, Counsel




INTRODUCTION

The veteran retired from the United States Army in May 1964 
with over 20 years of active service.  He died in October 
1981.  The appellant is his surviving spouse.

This appeal to the Board of Veterans' Appeals (Board) arises 
from an October 2002 rating decision of the Detroit, 
Michigan, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

This case is being remanded to the RO via the Appeals 
Management Center in Washington, DC.  VA will notify the 
appellant if further action is required on her part.

REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) became law.  See Veterans Claims Assistance Act 
of 2000, 38 U.S.C.A. §§ 5103, 5103A (West 2002); see also 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003).  
The VCAA provides, inter alia, that, upon receipt of a 
substantially complete application for benefits, VA shall 
notify the claimant of any information, and any medical or 
lay evidence not previously provided to VA, which is 
necessary to substantiate the claim and whether VA or the 
claimant is expected to obtain any such evidence.  The record 
does not reflect that the RO has complied with the 
notification requirements of the VCAA and the implementing 
regulations with respect to the appellant's effective date 
claim and thus remand to accomplish such is necessary.

The Board also notes that, in a November 2002 letter, the RO 
informed the appellant of the rating action in October 2002.  
That notification letter stated, "We denied your claim for 
accrued benefits because we did not owe the veteran any money 
at the time of his death."  With her notice of disagreement, 
received in December 2002, the appellant enclosed a copy of 
the RO's November 2002 notification letter.  Next to the 
sentence quoted above concerning accrued benefits, she wrote, 
"Not so!"  The Board finds that the appellant's statement 
constitutes a timely notice of disagreement with the denial 
of entitlement to accrued benefits by the RO.  See 38 C.F.R. 
§§ 20.201, 20.302(a) (2003).  Remand for appropriate action, 
to include issuance of a statement of the case, is therefore 
necessary.  38 C.F.R. § 19.26 (2003); Manlincon v. West, 12 
Vet. App. 238 (1999).

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should send the appellant a 
letter that complies with the 
notification requirements of the VCAA and 
its implementing regulations.  The RO 
should advise the appellant of the 
evidence considered and the reasons and 
bases for the denial of her claim of 
entitlement to an earlier effective date 
for the grant of service connection for 
the cause of the veteran's death, under 
VA laws and regulations.  The RO should 
specifically explain to the appellant the 
nature of the evidence necessary to show 
entitlement to an earlier effective date 
and then to advise her as to what 
evidence, if any, VA will request on her 
behalf.  The RO should otherwise advise 
the appellant what evidence she herself 
should submit to substantiate her claim.  
The RO should take appropriate steps to 
assist the appellant in obtaining 
evidence in support of her effective date 
claim.



2.  The RO should readjudicate the 
earlier effective date claim.  If the 
benefit sought on appeal is not granted 
to the appellant's satisfaction, she and 
her representative, if any, should be 
furnished a supplemental statement of the 
case and afforded the appropriate period 
of time to respond.

3.  The RO should issue a statement of 
the case and take any other appropriate 
action relevant to the appellant's 
accrued benefits claim.  The appellant 
and her representative, if any, should be 
clearly advised of the need to file a 
timely substantive appeal if the 
appellant wishes to complete an appeal 
from that determination.  

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  By this REMAND, the Board intimates no opinion as 
to the ultimate disposition of the appeal.  No action is 
required of the appellant unless she receives further notice.  
She does, however, have the right to submit additional 
evidence and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvement Act of 1994, Pub. L. 
103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.  



	                  
_________________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


